Case 1:20-cv-01263-UNA Document 1-7 Filed 09/21/20 Page 1 of 51 PageID #: 108




                               EXHIBIT G
                 Case 1:20-cv-01263-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 2 of 51 PageID #: 109
                                                          7,895,305


       Claim 1

A Web-based               Ruckus systems, for example, the SmartZone300, SmartZone100 and/or the SmartZone300 or
management engine for     SmartZone100 in conjunction with Ruckus access points, routers, and/or switches, provide a Web-
a network entity,         based management engine for a network entity (e.g., the SmartZone device and/or one or more
comprising:               Ruckus access points, routers, or switches). As shown below, the systems utilize a web
                          management interface.




                         Source: SmartZone Data Sheet, p. 1


                                                                                                                            1
                 Case 1:20-cv-01263-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 3 of 51 PageID #: 110
                                                          7,895,305


       Claim 1

A Web-based               The Ruckus systems utilize a web interface to manage network entities (e.g., Ruckus SmartZone
management engine for     devices, access points, routers, and/or switches).
a network entity,
comprising:




                         Source: SmartZone Administrator Guide at p. 16


                                                                                                                          2
                 Case 1:20-cv-01263-UNA Document  1-7 No.
                                           U.S. Patent Filed 09/21/20 Page 4 of 51 PageID #: 111
                                                          7,895,305


       Claim 1

A Web-based               Below is an example of the SmartZone web-based interface.
management engine for
a network entity,
comprising:




                         Source: SmartZone Administrator Guide at p. 17


                                                                                                   3
                  Case 1:20-cv-01263-UNA Document  1-7 No.
                                            U.S. Patent Filed 09/21/20 Page 5 of 51 PageID #: 112
                                                           7,895,305


        Claim 1

an intelligent agent that    The Ruckus systems utilize an intelligent agent that is used to obtain information about at least one
obtains information          operational parameter of the network entity and/or modify its behavior. For example, the
about at least one           SmartZone includes an internal SNMP agent, which is an intelligent agent.
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone Administrator Guide at p. 42


                                                                                                                                4
                  Case 1:20-cv-01263-UNA Document  1-7 No.
                                            U.S. Patent Filed 09/21/20 Page 6 of 51 PageID #: 113
                                                           7,895,305


        Claim 1

an intelligent agent that   Additionally, or alternatively, Ruckus’s SmartZone-managed network entities, including Ruckus
obtains information         wireless Access Points are configured to be managed using the SmartZone
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: Ruckus Access Point User Guide, p. 11

                                                                                                                            5
                  Case 1:20-cv-01263-UNA Document  1-7 No.
                                            U.S. Patent Filed 09/21/20 Page 7 of 51 PageID #: 114
                                                           7,895,305


        Claim 1

an intelligent agent that   The SmartZone-managed network entities are configured to be managed using SNMP. Thus, the
obtains information         entities include an SNMP agent, which is an intelligent agent.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: Ruckus Access Point User Guide, pp. 91, 150

                                                                                                                        6
                  Case 1:20-cv-01263-UNA Document  1-7 No.
                                            U.S. Patent Filed 09/21/20 Page 8 of 51 PageID #: 115
                                                           7,895,305


        Claim 1

an intelligent agent that   Network entities that are configured to be managed by SmartZone include the following examples:
obtains information
about at least one                                    Device
                                                      Ruckus C110
                                                                             Source
                                                                             http://www.ruckussecurity.com/ZoneFlex-C110.asp
operational parameter of                              Ruckus E510
                                                      Ruckus H320
                                                                             http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-H320.asp
the network entity                                    Ruckus H510
                                                      Ruckus M510
                                                                             http://www.ruckussecurity.com/ZoneFlex-H510.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-C110.asp
and/or modifies the                                   Ruckus R310
                                                      Ruckus R320
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp

behavior of the network                               Ruckus R510
                                                      Ruckus R550
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp

entity, the intelligent                               Ruckus R610
                                                      Ruckus R650
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp

agent interacting with                                Ruckus R710
                                                      Ruckus R720
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp

the network entity in                                 Ruckus R730
                                                      Ruckus R750
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp

accordance with a
predetermined data                                                           https://www.ruckussecurity.com/ZoneFlex-
                                                                             R850.asp?utm_term=ruckus%20r850&utm_campaign=Ruc
                                                                             kus+Wireless+*168&utm_source=adwords&utm_medium=
structure;                                                                   ppc&hsa_tgt=kwd-
                                                                             919016351974&hsa_grp=102377129279&hsa_src=g&hsa_
                                                                             net=adwords&hsa_mt=e&hsa_ver=3&hsa_ad=4441994990
                                                                             07&hsa_acc=9041622380&hsa_kw=ruckus%20r850&hsa_c
                                                                             am=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                                             zM4JhzKNxwNJuGSoqdXIpOxEN0R61iwzIbAItA6mqD4iNeE
                                                      Ruckus R850            ePnhc3gQChoC5EYQAvD_BwE
                                                                             https://webresources.ruckuswireless.com/datasheets/t305
                                                      Ruckus T305            /ds-ruckus-t305.pdf
                                                      Ruckus T310            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T610            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T610S           http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T710            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T750            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T811            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                                             http://www.ruckussecurity.com/datasheets/799-629-ds-
                                                      Ruckus ZoneFlex 7781   ruckus-7781-cm.pdf
                                                      Ruckus ZoneFlex R500   http://www.ruckussecurity.com/ZoneFlex-R500.asp
                                                      Ruckus ZoneFlex R600   http://www.ruckussecurity.com/ZoneFlex-R600.asp


                                                                             http://www.ruckussecurity.com/ZoneFlex-
                                                                             R700.asp?utm_term=zoneflex%20r700&utm_campaign=Ru
                                                                             ckus+Wireless+*168&utm_source=adwords&utm_medium
                                                                             =ppc&hsa_tgt=kwd-
                                                                             64161560800&hsa_grp=11096537101&hsa_src=g&hsa_net
                                                                             =adwords&hsa_mt=e&hsa_ver=3&hsa_ad=39171980101&
                                                                             hsa_acc=9041622380&hsa_kw=zoneflex%20r700&hsa_ca
                                                                             m=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                                             zM4JvP1WQgWYfiDxpw-DIJaL3uKMf-
                                                      Ruckus ZoneFlex R700   ifirz71qepcWRgXOon7CLXL9EGxoCstgQAvD_BwE
                                                                             http://www.ruckussecurity.com/datasheets/ds-zoneflex-
                                                      Ruckus ZoneFlex T300   t300-series.pdf




                                                                                                                                       7
                  Case 1:20-cv-01263-UNA Document  1-7 No.
                                            U.S. Patent Filed 09/21/20 Page 9 of 51 PageID #: 116
                                                           7,895,305


        Claim 1

an intelligent agent that    The intelligent agent is used to obtain information about at least one operational parameter of the network
obtains information          entity and modify its behavior. For example, the SNMP agent uses the SNMP protocol for monitoring and
about at least one           management of the network entity (e.g., Ruckus’s SmartZone controllers, switches, access points, and
operational parameter of     routers). In an SNMP based management system, an SNMP agent is present on a managed network entity
the network entity           to convey device data within the Ruckus system. Further, the intelligent agent interacts with the network
                             entity in accordance with a predetermined data structure, such data structured according to the
and/or modifies the
                             management information base (“MIB”) specifications of the SNMP protocol (i.e., “MIBs”)..
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone Data Sheet, p. 1

                                                                                                                                       8
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 10 of 51 PageID #: 117
                                                             7,895,305


        Claim 1

an intelligent agent that    Below shows examples of the Ruckus system obtaining information from and/or modifying the
obtains information          behavior of a network entity.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone Administrator Guide at p. 42


                                                                                                                         9
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 11 of 51 PageID #: 118
                                                             7,895,305


        Claim 1

an intelligent agent that   The excerpt below shows another example of the intelligent agent obtaining information about at
obtains information         least one operational parameter of the network entity (e.g., to display on the web interface) and
about at least one          modifying the behavior of the network entity (e.g., by enabling/disabling an SNMP trap or
operational parameter of    configuring other SNMP settings).
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone SNMP Reference Guide, p. 23.




                                                                                                                            10
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 12 of 51 PageID #: 119
                                                             7,895,305


        Claim 1

an intelligent agent that   The intelligent agent interacts with the network entity in accordance with a predetermined data
obtains information         structure (e.g., a MIB data structure). For example, the object identifier shown in the table below is
about at least one          related to the predetermined data structure (e.g., MIB).
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone SNMP Reference Guide, p. 26, 49.


                                                                                                                               11
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 13 of 51 PageID #: 120
                                                             7,895,305


        Claim 1

an intelligent agent that   Below is further examples of the intelligent agent interacting with the network entity in
obtains information         accordance with a MIB data structure.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone SNMP Reference Guide, p. 45.

                                                                                                                        12
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 14 of 51 PageID #: 121
                                                             7,895,305


        Claim 1

a data store storing data   The Ruckus system utilizes a data store (e.g., memory) storing data relating to a procedure for
relating to a procedure     managing the at least one operational parameter of the network (for example, data stored in the
for managing the at least   form of MIBs).
one operational
parameter of the
network entity;




                            Source: SmartZone SNMP Reference Guide, p. 141.

                                                                                                                              13
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 15 of 51 PageID #: 122
                                                             7,895,305


        Claim 1

a Web server that           The Ruckus system utilizes a web server (e.g. a server hosting the software used for the web
provides an interactive     interface) that provides an interactive environment (e.g. the web interface presented to a user
environment to manage       through a web browser) to manage the at least one operational parameter of the network entity
the at least one            (e.g., enabling/disabling an SNMP trap or configuring other SNMP-related settings). For example,
operational parameter of    the excerpt below shows that the Ruckus SmartZone controllers include a web server.
the network entity, and




                           Source: SmartZone Administrator Guide at p. 15


                                                                                                                           14
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 16 of 51 PageID #: 123
                                                             7,895,305


        Claim 1

a Web server that           As an example, the Web server provides the interactive environment shown below to manage the
provides an interactive     at least one operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                           Source: SmartZone Administrator Guide at p. 17


                                                                                                                       15
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 17 of 51 PageID #: 124
                                                             7,895,305


        Claim 1

a Web server that           The Web-server, via the web interface, provides an interactive environment (e.g., input boxes,
provides an interactive     check boxes, buttons, drop-down menus, etc.) to manage at least one operational parameter (e.g.,
environment to manage       SNMP-related settings, such as enabling SNMP traps, configuring SNMP settings, and enabling
the at least one            SNMP notifications, as shown in the excerpts below) of the network entity.
operational parameter of
the network entity, and




                            Source: SmartZone SNMP Reference Guide, p. 23.




                           Source: SmartZone Administrator Guide at p. 42


                                                                                                                          16
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 18 of 51 PageID #: 125
                                                              7,895,305


         Claim 1

an interface that            The Ruckus systems utilize an interface that communicates values of the at least one operation
communicates values of       parameter between the Web server (e.g., the server hosting the web interface) and the intelligent
the at least one             agent (e.g., the SNMP agent) with a predetermined data structure (e.g. data structures utilized in
operational parameter        an SNMP management system such as MIBs).
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone Administrator Guide at p. 42

                                                                                                                              17
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 19 of 51 PageID #: 126
                                                              7,895,305


         Claim 1

an interface that            The Ruckus systems utilize an interface (e.g. an interface coupling the web server to the intelligent
communicates values of       agent) that communicates values of the at least one operation parameter between the Web server
the at least one             (e.g., the server hosting the web interface) and the intelligent agent (e.g., the SNMP agent) with a
operational parameter        predetermined data structure (e.g. data structures utilized in an SNMP management system such
between the Web server       as MIBs).
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone SNMP Reference Guide, p. 23.




                                                                                                                                18
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 20 of 51 PageID #: 127
                                                              7,895,305


         Claim 1

an interface that            The Ruckus systems utilize an interface (e.g. an interface coupling the web server to the intelligent
communicates values of       agent) that communicates values of the at least one operation parameter (e.g., value related to
the at least one             SNMP MIBS such as email alarm and email address settings) between the Web server (e.g., the
operational parameter        server hosting the web interface) and the intelligent agent (e.g., the SNMP agent) with a
between the Web server       predetermined data structure (e.g. data structures utilized in an SNMP management system such
and the intelligent agent    as MIBs).
in accordance with the
predetermined data
structure,




                            Source: SmartZone Administrator Guide, pp. 357-58.

                                                                                                                                19
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 21 of 51 PageID #: 128
                                                              7,895,305


         Claim 1

an interface that            The Ruckus systems utilize a predetermined data structure (e.g., MIB structure) for communicating
communicates values of       values of at least one operational parameter between the Web server and the intelligent agent.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone SNMP Reference Guide, p. 144.

                                                                                                                            20
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 22 of 51 PageID #: 129
                                                              7,895,305


         Claim 1

an interface that            Below is a further example of the intelligent agent interacting with the network entity in
communicates values of       accordance with a MIB data structure.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone SNMP Reference Guide, p. 49.

                                                                                                                          21
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 23 of 51 PageID #: 130
                                                             7,895,305


        Claim 1

wherein the Web server       The Ruckus systems utilize a web server (e.g. the server that host the web interface) which
provides the interactive     provides the interactive environment using web pages (e.g. the user interface is presented via a
environment using the        web browser using web pages) generated by a web page generator.
Web pages generated by
a Web page generator,
the Web page generator
that generates a set of
linked Web pages in
response to a request to
carry out a procedure,
wherein each Web page
of the set of linked Web
pages being based upon
the data stored in the
data store and
corresponding to at least
one step in the
procedure to manage the
at least one operational
parameter of the
network entity,




                            Source: SmartZone Administrator Guide at p. 17


                                                                                                                                22
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 24 of 51 PageID #: 131
                                                             7,895,305


        Claim 1

wherein the Web server       The web page generator generates a set of linked webpages (e.g. the web pages to be sent to a
provides the interactive     user’s browser) in response to a request to carry out a procedure (e.g. a user’s request to obtain
environment using the        data or manage/configure a device). Each web page of the set of linked web pages is based upon
Web pages generated by       data stored in the data store (e.g. menu’s and configuration data displayed in the interface for a
a Web page generator,        particular device will be based on device data stored in a data store such as an MIB) and
the Web page generator       corresponds to at least one step in the procedure to manage the at least one operation parameter
that generates a set of      of the network entity (e.g. the webpage is tied to management or configuration functions).
linked Web pages in
response to a request to
carry out a procedure,
wherein each Web page
of the set of linked Web
pages being based upon
the data stored in the
data store and
corresponding to at least
one step in the
procedure to manage the
at least one operational
parameter of the
network entity,




                            Source: SmartZone Administrator Guide at p. 17


                                                                                                                              23
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 25 of 51 PageID #: 132
                                                             7,895,305


        Claim 1

wherein the interface        The interface uses the stored data (e.g. data in a MIB) relating to a procedure for managing the at
uses the stored data         least one operation parameter of the network entity (e.g. configuring or initiating an SNMP based
relating to a procedure      command) to generate a determination result indicating whether information retrieved using a
for managing the at least    form provided on the set of linked web pages conforms to a rule relating to the procedure to
one operational              manage the at least one operation parameter or the network entity. For example, when the
parameter of the             information does not conform to a rule, the web interface may display an error message or
network entity to            generate an error routine.
generate a
determination result
indicating whether
information retrieved
using a form provided on
the set of linked Web
pages conforms to a rule
relating to the procedure
to manage the at least
one operational
parameter of the
network entity, and




                            Source: SmartZone Administrator Guide at p. 43

                                                                                                                               24
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 26 of 51 PageID #: 133
                                                             7,895,305


        Claim 1

wherein the interface       The interface communicates values (e.g., values associated with enabling/disabling an SNMP trap
communicates values to      or configuring other SNMP-related settings) to the intelligent agent (e.g., the SNMP agent) based
the intelligent agent       on the information retrieved from the form (e.g., information input via the web interface) in
based on the                response to the determination result indicating conformance (e.g. after confirming that any user
information retrieved       input conforms to any rules, the data inputted will be communicated to an SNMP agent on the
from the form in            device for further processing). If the information has been entered correctly (i.e. “in
response to the             conformance”), an error message may not appear or an “OK” button may be available, allowing
determination result        communication of the values.
indicating conformance.




                           Source: SmartZone Administrator Guide at p. 44

                                                                                                                            25
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 27 of 51 PageID #: 134
                                                             7,895,305


        Claim 8

A Web-based                 Ruckus systems, for example, the SmartZone300, SmartZone100 and/or the SmartZone300 or
management system           SmartZone100 in conjunction with access points, routers, and/or switches, provide a Web-based
comprising a Web-based      management engine for a network entity (e.g., the SmartZone device and/or one or more Ruckus
management engine           access points, routers, or switches). As shown below, the systems utilize a web management
comprising:                 interface.




                           Source: SmartZone Data Sheet, p. 1


                                                                                                                        26
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 28 of 51 PageID #: 135
                                                             7,895,305


        Claim 8

A Web-based                 The Ruckus systems utilize a web interface to manage network entities (e.g., Ruckus SmartZone
management system           devices, access points, routers, and/or switches).
comprising a Web-based
management engine
comprising:




                           Source: SmartZone Administrator Guide at p. 16


                                                                                                                            27
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 29 of 51 PageID #: 136
                                                             7,895,305


        Claim 8

A Web-based                 Below is an example of the SmartZone web-based interface.
management system
comprising a Web-based
management engine
comprising:




                           Source: SmartZone Administrator Guide at p. 17


                                                                                                      28
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 30 of 51 PageID #: 137
                                                             7,895,305


        Claim 8

an intelligent agent that    The Ruckus systems utilize an intelligent agent that is used to obtain information about at least one
obtains information          operational parameter of the network entity and/or modify its behavior. For example, the
about at least one           SmartZone includes an internal SNMP agent, which is an intelligent agent.
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone Administrator Guide at p. 42


                                                                                                                               29
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 31 of 51 PageID #: 138
                                                             7,895,305


        Claim 8

an intelligent agent that   Additionally, or alternatively, Ruckus’s SmartZone-managed network entities, including Ruckus
obtains information         wireless Access Points are configured to be managed using the SmartZone
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: Ruckus Access Point User Guide, p. 11

                                                                                                                            30
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 32 of 51 PageID #: 139
                                                             7,895,305


        Claim 8

an intelligent agent that   The SmartZone-managed network entities are configured to be managed using SNMP. Thus, the
obtains information         entities include an SNMP agent, which is an intelligent agent.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: Ruckus Access Point User Guide, pp. 91, 150

                                                                                                                        31
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 33 of 51 PageID #: 140
                                                             7,895,305


        Claim 8

an intelligent agent that   Network entities that are configured to be managed by SmartZone include the following examples:
obtains information
about at least one                                    Device
                                                      Ruckus C110
                                                                             Source
                                                                             http://www.ruckussecurity.com/ZoneFlex-C110.asp
operational parameter of                              Ruckus E510
                                                      Ruckus H320
                                                                             http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-H320.asp
the network entity                                    Ruckus H510
                                                      Ruckus M510
                                                                             http://www.ruckussecurity.com/ZoneFlex-H510.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-C110.asp
and/or modifies the                                   Ruckus R310
                                                      Ruckus R320
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp

behavior of the network                               Ruckus R510
                                                      Ruckus R550
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp

entity, the intelligent                               Ruckus R610
                                                      Ruckus R650
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R310.asp

agent interacting with                                Ruckus R710
                                                      Ruckus R720
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp

the network entity in                                 Ruckus R730
                                                      Ruckus R750
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp
                                                                             http://www.ruckussecurity.com/ZoneFlex-R750.asp

accordance with a
predetermined data                                                           https://www.ruckussecurity.com/ZoneFlex-
                                                                             R850.asp?utm_term=ruckus%20r850&utm_campaign=Ruc
                                                                             kus+Wireless+*168&utm_source=adwords&utm_medium=
structure;                                                                   ppc&hsa_tgt=kwd-
                                                                             919016351974&hsa_grp=102377129279&hsa_src=g&hsa_
                                                                             net=adwords&hsa_mt=e&hsa_ver=3&hsa_ad=4441994990
                                                                             07&hsa_acc=9041622380&hsa_kw=ruckus%20r850&hsa_c
                                                                             am=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                                             zM4JhzKNxwNJuGSoqdXIpOxEN0R61iwzIbAItA6mqD4iNeE
                                                      Ruckus R850            ePnhc3gQChoC5EYQAvD_BwE
                                                                             https://webresources.ruckuswireless.com/datasheets/t305
                                                      Ruckus T305            /ds-ruckus-t305.pdf
                                                      Ruckus T310            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T610            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T610S           http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T710            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T750            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                      Ruckus T811            http://www.ruckussecurity.com/ZoneFlex-E510.asp
                                                                             http://www.ruckussecurity.com/datasheets/799-629-ds-
                                                      Ruckus ZoneFlex 7781   ruckus-7781-cm.pdf
                                                      Ruckus ZoneFlex R500   http://www.ruckussecurity.com/ZoneFlex-R500.asp
                                                      Ruckus ZoneFlex R600   http://www.ruckussecurity.com/ZoneFlex-R600.asp


                                                                             http://www.ruckussecurity.com/ZoneFlex-
                                                                             R700.asp?utm_term=zoneflex%20r700&utm_campaign=Ru
                                                                             ckus+Wireless+*168&utm_source=adwords&utm_medium
                                                                             =ppc&hsa_tgt=kwd-
                                                                             64161560800&hsa_grp=11096537101&hsa_src=g&hsa_net
                                                                             =adwords&hsa_mt=e&hsa_ver=3&hsa_ad=39171980101&
                                                                             hsa_acc=9041622380&hsa_kw=zoneflex%20r700&hsa_ca
                                                                             m=36080881&gclid=CjwKCAjwmMX4BRAAEiwA-
                                                                             zM4JvP1WQgWYfiDxpw-DIJaL3uKMf-
                                                      Ruckus ZoneFlex R700   ifirz71qepcWRgXOon7CLXL9EGxoCstgQAvD_BwE
                                                                             http://www.ruckussecurity.com/datasheets/ds-zoneflex-
                                                      Ruckus ZoneFlex T300   t300-series.pdf




                                                                                                                                       32
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 34 of 51 PageID #: 141
                                                             7,895,305


        Claim 8

an intelligent agent that    The intelligent agent is used to obtain information about at least one operational parameter of the network
obtains information          entity and modify its behavior. For example, the SNMP agent uses the SNMP protocol for monitoring and
about at least one           management of the network entity (e.g., Ruckus’s SmartZone controllers, switches, access points, and
operational parameter of     routers). In an SNMP based management system, an SNMP agent is present on a managed network entity
the network entity           to convey device data within the Ruckus system. Further, the intelligent agent interacts with the network
                             entity in accordance with a predetermined data structure, such data structured according to the
and/or modifies the
                             management information base (“MIB”) specifications of the SNMP protocol (i.e., “MIBs”).
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone Data Sheet, p. 1

                                                                                                                                     33
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 35 of 51 PageID #: 142
                                                             7,895,305


        Claim 8

an intelligent agent that    Below shows examples of the Ruckus system obtaining information from and/or modifying the
obtains information          behavior of a network entity.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone Administrator Guide at p. 42


                                                                                                                         34
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 36 of 51 PageID #: 143
                                                             7,895,305


        Claim 8

an intelligent agent that   The excerpt below shows another example of the intelligent agent obtaining information about at
obtains information         least one operational parameter of the network entity (e.g., to display on the web interface) and
about at least one          modifying the behavior of the network entity (e.g., by enabling/disabling an SNMP trap or
operational parameter of    configuring other SNMP settings).
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone SNMP Reference Guide, p. 23.




                                                                                                                            35
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 37 of 51 PageID #: 144
                                                             7,895,305


        Claim 8

an intelligent agent that   The intelligent agent interacts with the network entity in accordance with a predetermined data
obtains information         structure (e.g., a MIB data structure). For example, the object identifier shown in the table below is
about at least one          related to the predetermined data structure (e.g., MIB).
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone SNMP Reference Guide, p. 26, 49.


                                                                                                                               36
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 38 of 51 PageID #: 145
                                                             7,895,305


        Claim 8

an intelligent agent that   Below is further examples of the intelligent agent interacting with the network entity in
obtains information         accordance with a MIB data structure.
about at least one
operational parameter of
the network entity
and/or modifies the
behavior of the network
entity, the intelligent
agent interacting with
the network entity in
accordance with a
predetermined data
structure;




                            Source: SmartZone SNMP Reference Guide, p. 45.

                                                                                                                        37
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 39 of 51 PageID #: 146
                                                             7,895,305


        Claim 8

a data store storing data   The Ruckus system utilizes a data store (e.g., memory) storing data relating to a procedure for
relating to a procedure     managing the at least one operational parameter of the network (for example, data stored in the
for managing the at least   form of MIBs).
one operational
parameter of the
network entity;




                            Source: SmartZone SNMP Reference Guide, p. 141.

                                                                                                                              38
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 40 of 51 PageID #: 147
                                                             7,895,305


        Claim 8

a Web server that           The Ruckus system utilizes a web server (e.g. a server hosting the software used for the web
provides an interactive     interface) that provides an interactive environment (e.g. the web interface presented to a user
environment to manage       through a web browser) to manage the at least one operational parameter of the network entity
the at least one            (e.g., enabling/disabling an SNMP trap or configuring other SNMP-related settings). For example,
operational parameter of    the excerpt below shows that the Ruckus SmartZone controllers include a web server.
the network entity, and




                           Source: SmartZone Administrator Guide at p. 15


                                                                                                                           39
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 41 of 51 PageID #: 148
                                                             7,895,305


        Claim 8

a Web server that           As an example, the Web server provides the interactive environment shown below to manage the
provides an interactive     at least one operational parameter of the network entity.
environment to manage
the at least one
operational parameter of
the network entity, and




                           Source: SmartZone Administrator Guide at p. 17


                                                                                                                       40
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 42 of 51 PageID #: 149
                                                             7,895,305


        Claim 8

a Web server that           The Web-server, via the web interface, provides an interactive environment (e.g., input boxes,
provides an interactive     check boxes, buttons, drop-down menus, etc.) to manage at least one operational parameter (e.g.,
environment to manage       SNMP-related settings, such as enabling SNMP traps, configuring SNMP settings, and enabling
the at least one            SNMP notifications, as shown in the excerpts below) of the network entity.
operational parameter of
the network entity, and




                            Source: SmartZone SNMP Reference Guide, p. 23.




                           Source: SmartZone Administrator Guide at p. 42


                                                                                                                          41
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 43 of 51 PageID #: 150
                                                              7,895,305


         Claim 8

an interface that            The Ruckus systems utilize an interface that communicates values of the at least one operation
communicates values of       parameter between the Web server (e.g., the server hosting the web interface) and the intelligent
the at least one             agent (e.g., the SNMP agent) with a predetermined data structure (e.g. data structures utilized in
operational parameter        an SNMP management system such as MIBs).
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone Administrator Guide at p. 42

                                                                                                                              42
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 44 of 51 PageID #: 151
                                                              7,895,305


         Claim 8

an interface that            The Ruckus systems utilize an interface (e.g. an interface coupling the web server to the intelligent
communicates values of       agent) that communicates values of the at least one operation parameter between the Web server
the at least one             (e.g., the server hosting the web interface) and the intelligent agent (e.g., the SNMP agent) with a
operational parameter        predetermined data structure (e.g. data structures utilized in an SNMP management system such
between the Web server       as MIBs).
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone SNMP Reference Guide, p. 23.




                                                                                                                                43
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 45 of 51 PageID #: 152
                                                              7,895,305


         Claim 8

an interface that            The Ruckus systems utilize an interface (e.g. an interface coupling the web server to the intelligent
communicates values of       agent) that communicates values of the at least one operation parameter (e.g., value related to
the at least one             SNMP MIBS such as email alarm and email address settings) between the Web server (e.g., the
operational parameter        server hosting the web interface) and the intelligent agent (e.g., the SNMP agent) with a
between the Web server       predetermined data structure (e.g. data structures utilized in an SNMP management system such
and the intelligent agent    as MIBs).
in accordance with the
predetermined data
structure,




                            Source: SmartZone Administrator Guide, pp. 357-58.

                                                                                                                                44
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 46 of 51 PageID #: 153
                                                              7,895,305


         Claim 8

an interface that            The Ruckus systems utilize a predetermined data structure (e.g., MIB structure) for communicating
communicates values of       values of at least one operational parameter between the Web server and the intelligent agent.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone SNMP Reference Guide, p. 144.

                                                                                                                            45
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 47 of 51 PageID #: 154
                                                              7,895,305


         Claim 8

an interface that            Below is a further example of the intelligent agent interacting with the network entity in
communicates values of       accordance with a MIB data structure.
the at least one
operational parameter
between the Web server
and the intelligent agent
in accordance with the
predetermined data
structure,




                             Source: SmartZone SNMP Reference Guide, p. 49.

                                                                                                                          46
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 48 of 51 PageID #: 155
                                                              7,895,305


         Claim 8

wherein the Web server        The Ruckus systems utilize a web server (e.g. the server that host the web interface) which
provides the interactive      provides the interactive environment using web pages (e.g. the user interface is presented via a
environment using the         web browser using web pages) generated by a web page generator.
Web pages generated by
a Web page generator,
the Web page generator
generating a set of linked
Web pages in response
to a request to carry out
a procedure, wherein
each Web page of the set
of linked Web pages
being based upon the
data stored in the data
store and corresponding
to at least one step in
the procedure to manage
the at least one
operational parameter of
the network entity, and




                             Source: SmartZone Administrator Guide at p. 17


                                                                                                                                 47
                   Case 1:20-cv-01263-UNA Document   1-7 No.
                                              U.S. Patent Filed 09/21/20 Page 49 of 51 PageID #: 156
                                                              7,895,305


         Claim 8

wherein the Web server        The web page generator generates a set of linked webpages (e.g. the web pages to be sent to a
provides the interactive      user’s browser) in response to a request to carry out a procedure (e.g. a user’s request to obtain
environment using the         data or manage/configure a device). Each web page of the set of linked web pages is based upon
Web pages generated by        data stored in the data store (e.g. menu’s and configuration data displayed in the interface for a
a Web page generator,         particular device will be based on device data stored in a data store such as an MIB) and
the Web page generator        corresponds to at least one step in the procedure to manage the at least one operation parameter
generating a set of linked    of the network entity (e.g. the webpage is tied to management or configuration functions).
Web pages in response
to a request to carry out
a procedure, wherein
each Web page of the set
of linked Web pages
being based upon the
data stored in the data
store and corresponding
to at least one step in
the procedure to manage
the at least one
operational parameter of
the network entity, and




                             Source: SmartZone Administrator Guide at p. 17


                                                                                                                               48
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 50 of 51 PageID #: 157
                                                             7,895,305


        Claim 8

wherein the interface        The interface uses the stored data (e.g. data in a MIB) relating to the procedure for managing the
uses the stored data         at least one operation parameter of the network entity (e.g. configuring or initiating an SNMP
relating to the procedure    based command) to generate a determination result indicating whether values to be
for managing the at least    communicated to the intelligent agent conform to a rule. For example, when the information does
one operational              not conform to a rule, the web interface may display an error message or generate an error
parameter of the             routine.
network entity to
generate a
determination result
indicating whether
values to be
communicated to the
intelligent agent from
the Web server conform
to a rule relating to the
procedure for managing
the at least one
operational parameter of
the network entity, and




                            Source: SmartZone Administrator Guide at p. 43

                                                                                                                             49
                  Case 1:20-cv-01263-UNA Document   1-7 No.
                                             U.S. Patent Filed 09/21/20 Page 51 of 51 PageID #: 158
                                                             7,895,305


        Claim 8

wherein the interface       The interface communicates values (e.g., values associated with enabling/disabling an SNMP trap
communicates values         or configuring other SNMP-related settings) from the Web server to the intelligent agent (e.g., the
from the Web server to      SNMP agent) in response to the determination result indicating conformance (e.g. after confirming
the intelligent agent in    that any user input conforms to any rules, the data inputted will be communicated to an SNMP
response to the             agent on the device for further processing). If the information has been entered correctly (i.e. “in
determination result        conformance”), an error message may not appear or an “OK” button may be available, allowing
indicating conformance.     communication of the values.




                           Source: SmartZone Administrator Guide at p. 44

                                                                                                                              50
